DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species II, in the reply filed on 12/03/2020 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the examiner because there are only two species in the instant application. Applicant also argues that the restriction requirement should be withdrawn because at least generic claim 1 is in condition for allowance.  This is not found persuasive. There is search and examination burden for the instant application because the distinct species acquired different classification and require different fields of search. See MPEP § 808.02. See Office Action mailed on 11/18/2020. Furthermore, Claim 1 is not in condition for allowance. See discussion on prior art rejections below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2020.


Claim Objections
Claim 8 is objected to because of the following informalities:  the text “at a same outer surface of said light-emitting unit” in lines 9-10 is suggested to be changed to “on a same side of a substrate of said light-emitting unit” for clarity. See page 16, lines 23-27 of the specification of the instant application. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said photoelectric conversion device" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is considered as referencing to “a light conversion device” in line 1 of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 11-14 and 16, as so far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2010/0321755).
Regarding claim 1, Cho discloses, in FIG. 2 and in related text, a light conversion device, comprising: 
a light-emitting unit (20) including a first-type (p type) region (50b) and a second-type (n type) region (50d) (see Cho, [0088]-[0089]); 
a photoelectric conversion unit (10) including a first-type (p type) region (46c) and a second-type (n type) region (n+ capping layer between electrode 42 and absorption layer 46a),  said photoelectric conversion unit being capable of converting an optical 
an electroconductive bonding layer (44) disposed between said light-emitting unit and said photoelectric conversion unit for connecting said first-type region of said light-emitting unit with said first-type region of said photoelectric conversion unit or connecting said second-type region of said light-emitting unit with said second-type region of said photoelectric conversion unit (see Cho, [0085]), 
wherein said photoelectric conversion device is operated to receive a bias and an external light to make said light-emitting unit be under a forward bias and said photoelectric conversion unit be under the reverse bias, and the external light irradiates the photoelectric conversion unit such that said light-emitting unit generates a modulated light which has a frequency different from that of the external light (see Cho, [0084], [0086], [0090]: incident light L1 is infrared light having a wavelength of 900nm, emitted light L2 is red light having a wavelength of 600nm to 700nm; note that light frequency f is light speed c divided by light wavelength λ: c = λf).
Regarding claim 2, Cho discloses wherein each of said first-type region (p type 50b) of said light-emitting unit (20) and said first-type region (p type 46c) of said photoelectric conversion unit (10) comprises one of a p-type semiconductor layer and an n-type semiconductor layer, and each of said second-type region (n type 50d) of said light-emitting unit (20) and said second-type region (n type capping layer) of said photoelectric conversion unit (10) comprises the other one of the p-type semiconductor layer and the n-type semiconductor layer
Regarding claim 3, Cho discloses wherein the frequency of the modulated light (red light having a wavelength of 600nm to 700n) is higher than that of the external light (infrared light having a wavelength of 900nm) (see discussion on claim 1 above: red light has shorter wavelength thus higher frequency).
Regarding claim 7, Cho discloses wherein said second-type region of said light-emitting unit (84A) includes a first section (area not under projection of photoelectric conversion unit 88A) and a second section (area under projection of photoelectric conversion unit 88A) different from said first section, said first-type region of said light-emitting unit is disposed on said first section of said light-emitting unit, and said second-type region of said photoelectric conversion unit (88A) is disposed on said second section of said light-emitting unit (see Cho, FIG. 9, [0093]-[0105]: light-emitting unit 84A and photoelectric conversion unit 88A have the same layered structures as light-emitting unit 20 and photoelectric conversion unit 10 in FIG. 2, respectively, thus first-type region of light emitting unit is disposed on the first and second sections, second type region of photoelectric conversion unit is projected on the second section).
Regarding claim 11, Cho discloses wherein a projected area of said first-type region of said photoelectric conversion unit (88A) onto said light-emitting unit (84A) is smaller than a surface area of said first-type region of said light-emitting unit (see Cho, FIG. 9, [0093]-[0105]: light-emitting unit 84A and photoelectric conversion unit 88A have the same layered structures as light-emitting unit 20 and photoelectric conversion unit 10 in FIG. 2, respectively, thus as shown in FIG. 9, projection of photoelectric conversion unit 88A that includes its first-type region, is smaller than a surface of light-emitting unit 84A that includes its first-type region).
Regarding claim 12, Cho discloses wherein a projected area of said second-type region of said photoelectric conversion unit (88A) onto said light-emitting unit (84A) is smaller than a surface area of said second-type region of said light-emitting unit (see Cho, FIG. 9, [0093]-[0105]: light-emitting unit 84A and photoelectric conversion unit 88A have the same layered structures as light-emitting unit 20 and photoelectric conversion unit 10 in FIG. 2, respectively, thus as shown in FIG. 9, projection of photoelectric conversion unit 88A that includes its second-type region, is smaller than a surface of light-emitting unit 84A that includes its second-type region).
Regarding claim 13, Cho discloses wherein said light-emitting unit (20) includes one of a light-emitting diode (LED) which is made of III-V compound semiconductors and a laser diode which is made of III-V compound semiconductors, and said photoelectric conversion unit (10) includes an avalanche photodiode (APD) (see Cho, [0084], [0088]-[0089]).
Regarding claim 14, Cho discloses wherein said light-emitting unit (20) includes one of an LED made of group III-V compound semiconductors and a laser diode made of group III-V compound semiconductors, and said photoelectric conversion unit includes one of an APD made of group III-V compound semiconductors and a positive-intrinsic-negative (PIN) photodiode made of group III-V compound semiconductors (see Cho, [0084], [0086], [0088]-[0089]).
Regarding claim 16, Cho discloses wherein: said light-emitting unit (20) is one of mesa-type and planar-type; and said photoelectric conversion unit (10) is one of mesa-type and planar-type (see Cho, FIG. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chun Liu (US 2005/0083567).
Regarding claim 4, Cho discloses the device of claim 1.
Cho discloses wherein the frequency of the modulated light is higher than that of the external light (see discussion on claim 3 above).
Cho does not explicitly disclose wherein the frequency of the modulated light is lower than that of the external light.
Chu Liu teaches a light conversion device used for both up conversion (frequency of modulated light is higher than that of external light) and down conversion (frequency of modulated light is higher than that of external light) (see Chu Liu, [0011]-[0012]). Thus Chu Liu teaches wherein the frequency of the modulated light is lower than that of the external light.
Cho and Chu Liu are analogous art because they both are directed to light conversion devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho with the features of Chu Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho to include wherein the frequency of the modulated light is lower than that of the external light, because it is obvious to try . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Sarasi (US 2017/0094199). 
Regarding claim 5, Cho discloses the device of claim 1.
Cho discloses the electroconductive bonding layer between the light-emitting unit and the photoelectric conversion unit (see discussion on claim 1 above).
Cho does not explicitly disclose wherein said electroconductive bonding layer is made of a metal material selected from the group consisting of indium (In) , gold (Au) , tin (Sn) , gold indium (AuIn) alloy, gold tin (AuSn) alloy, indium tin (InSn) alloy, gold indium tin (AuInSn) alloy, tin lead (SnPb) alloy, gold germanium (AuGe) alloy, and gold silicon (AuSi) alloy.
Sarasi teaches a metal layer (20) made of gold, aluminum, silver, etc. on the side of a photoelectric conversion unit (photodetector) between the photoelectric conversion unit and the light emitting unit (see Sarasi, FIG. 1, [0027]-[0037]). Thus Sarasi teaches wherein said electroconductive bonding layer is made of a metal material selected from the group consisting of indium (In) , gold (Au) , tin (Sn) , gold indium (AuIn) alloy, gold tin (AuSn) alloy, indium tin (InSn) alloy, gold indium tin (AuInSn) alloy, tin lead (SnPb) alloy, gold germanium (AuGe) alloy, and gold silicon (AuSi) alloy.
Cho and Sarasi are analogous art because they both are directed to light conversion devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho with the features of Sarasi because they are from the same field of endeavor.
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Nakatsu (US 2004/0104396).
Regarding claim 15, Cho discloses the device of claim 1.
Cho discloses that said first-type region (50b) of said light-emitting unit (20) is AlGaInP; said first-type region (46c) of said photoelectric conversion unit (10) is GaAs (see Cho, [0086], [0089]).
Cho does not explicitly disclose wherein a lattice constant of said first-type region of said light-emitting unit is mismatched with that of said first-type region of said photoelectric conversion unit.
Nakatsu teaches AlGaInP has a lattice constant smaller than a lattice constant of GaAs (see Nakatsu, FIG. 1, [0058]). Thus Nakatsu teaches wherein a lattice constant of said first-type region of said light-emitting unit is mismatched with that of said first-type region of said photoelectric conversion unit.
Cho and Sarasi are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho to include wherein a lattice constant of said first-type region of said light-emitting unit is mismatched with that of said first-type region of said photoelectric conversion unit, as taught by Makatsu, because lattice constant of AlGaInP is affected by mole fraction of In (see Makatsu, [0058]). 

Claim 1 is rejected, as so far as understood, under 35 U.S.C. 103 as being unpatentable over Lin (US 5,204,521) in view of Sarasi (US 2017/0094199). 
Regarding claim 1, Lin discloses, in FIG. 2 and in related text, a light conversion device, comprising: 
a light-emitting unit (LED) including a first-type region (n AlGaAs) and a second-type region (p- GaAs); 
a photoelectric conversion unit (phototransistor) including a first-type region (n AlGaAs) and a second-type region (p- GaAs) (see Lin, column 2, line 39 to column 3, line 30).
Since Lin discloses said photoelectric conversion unit being a phototransistor, Lin inherently discloses the functional limitation “said photoelectric conversion unit being capable of converting an optical signal to an electrical signal when a reverse bias is applied thereto” of claim 1, because of device properties of the phototransistor (see Sze et al., Physics of Semiconductor Devices, John Wiley & Sons, Inc., 2007, page 697: phototransistor operates for both bias polarities). If an examiner concludes that a In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228. See MPEP § 2114(I).
Lin discloses that said first-type region (n AlGaAs) of said light-emitting unit (LED) and said first-type region (n AlGaAs) of said photoelectric conversion unit (phototransistor) are electrically connected via MESFET (see Lin, FIGS. 1-2).
Lin does not explicitly disclose an electroconductive bonding layer disposed between said light-emitting unit and said photoelectric conversion unit for connecting said first-type region of said light-emitting unit with said first-type region of said photoelectric conversion unit or connecting said second-type region of said light-emitting unit with said second-type region of said photoelectric conversion unit.
Sarasi teaches a metal layer under a photoelectric conversion unit (photodetector) opposite to the incoming light (SWIR) and connecting the photoelectric conversion unit and a light-emitting unit (OLED) (see Sarasi, FIG. 1, [0027]-[0037]). Thus Sarasi teaches an electroconductive bonding layer disposed between said light-emitting unit and said photoelectric conversion unit for connecting said first-type region of said light-emitting unit with said first-type region of said photoelectric conversion unit 
Lin and Sarasi are analogous art because they both are directed to light conversion devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the features of Sarasi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to include an electroconductive bonding layer disposed between said light-emitting unit and said photoelectric conversion unit for connecting said first-type region of said light-emitting unit with said first-type region of said photoelectric conversion unit or connecting said second-type region of said light-emitting unit with said second-type region of said photoelectric conversion unit, as taught by Sarasi, in order to reflect protons that are not absorbed (see Sarasi, [0031]).
Lin in view of Sarasi teaches the structure of the light conversion device of claim 1, including said photoelectric conversion device and said light-emitting unit. The limitation “wherein said photoelectric conversion device is operated to receive a bias and an external light to make said light-emitting unit be under a forward bias and said photoelectric conversion unit be under the reverse bias, and the external light irradiates the photoelectric conversion unit such that said light-emitting unit generates a modulated light which has a frequency different from that of the external light” is considered as mere statements of manner of operating the device and does not differentiate apparatus claim 1 from the prior art Lin and Sarasi. "[A]pparatus claims is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2144(II).

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the objection and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of records, Jiang (US 2016/0233370), teaches metal electrodes (see Jiang, FIG. 1B, [0029]). The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 8 in combination with the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Examiner, Art Unit 2811